Quinn, J.
Plaintiff filed action in ejectment to obtain possession of certain land in the township of Port Huron, St. Clair county, on the basis of fee title. Defendant contested on the basis of title by adverse possession. The trial court held that defendant established adverse possession and judgment entered accordingly.
On appeal, plaintiff lists six questions in its statement of questions involved, but it is the opinion of this Court that there is only one question involved, namely: does the record clearly preponderate against the finding of the trial court on the question of adverse possession?
Adverse possession is a question of fact. Yatczak v. Cloon (1946), 313 Mich 584. The trial court heard the ease without a jury. Unless the evidence clearly preponderates against the finding by the trial court, it must be affirmed, Lynes v. J. R. Heineman and *601Sons, Inc. (1961), 363 Mich 276. The evidence does not so preponderate here; in fact, the record contains substantial evidence to support the finding of- the trial court.
Affirmed, with costs to defendant.
J. H. Gillis, P. J., and T. G. Kavanagh, J., concurred.